DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
 Claim Rejections - 35 USC § 112
  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Paragraphs 27 and 28 teach that the differences of concentrations between surface and interior of the layer are caused by surface oxidation resulting in  a range between a ratio specifying the concentration of tungsten is 59 at. % and the 
However claims 9 and 13 recites concentration ratios that are not caused by surface oxidation (paragraph 29).  The applicant is combining elements from different embodiments in a manner that is not taught in the specification as originally filed.
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 through 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "desired" in lines 7 and 8 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The applicant is generally advised to phrase the claim in a clear and logical manner.  The use of such terms as “desired” or “specifying” and the convoluted claim syntax makes the metes and bounds of the claim ambiguous.  The applicant is advised to simply and directly specify the concentration ranges of the components in order to make the claim as comprehensible as possible. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

  Claims 6, 7, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2010/0285409) in view of Hong (US 2014/0363942) in view of Lee (US 6331478).
Regarding claim 6.
Tanaka teaches a hard mask forming method, comprising: preparing a target object (101) (fig 1b) having a silicon-containing film (paragraph 43); and forming a hard mask (110) containing tungsten and silicon (paragraph 54) (fig 1d), which is an amorphous film, on the silicon-containing film by sputtering (paragraph 54).
 Tanaka does not teach the apparatus used for deposition.
Hong teaches depositing WSi in a chamber body of a film forming apparatus using the film forming apparatus (fig 5) (paragraph 39) and annealing (paragraph 46).
 It would have been obvious to one of ordinary skill in the art to deposit WSi using a chamber in order to prevent contamination of the device.
Tanaka in view of Hong does not teach the concentrations of tungsten and silicon at the surface of the layer differs from the concentrations of tungsten and silicon inside the layer.
Lee teaches that a desired range of a ratio of a concentration of tungsten and a concentration of silicon on a surface of the hard mask is different from a desired range of the ratio of the concentration of tungsten and the concentration of silicon inside the hard mask with respect to the surface of the hard mask (column 4 lines 25-40).
It would have been obvious to one of ordinary skill in the art that the surface of the layer will have a different concentration composition compared to the interior of the layer because annealing causes a change in the concentration of the surface because silicon will preferentially mobilize and the silicide will recrystallize into a different composition
Regarding claim 7.
Hong teaches the hard mask is formed using a target containing tungsten and silicon in the film forming apparatus (paragraph 38).
Regarding claim 10.
Hong teaches the WSi is formed using a first target made of tungsten and a second target made of silicon by the film forming apparatus (paragraph 38).
 Regarding claim 11.
Tanaka teaches WSi which has a ratio of a concentration of tungsten is 50 at. % and the concentration of silicon is 50 at.% (paragraph 54).
Hong teaches a voltage to be applied to the first target and a voltage to be applied to the second target are adjusted such (paragraph 38-41)
  Regarding claim 13.
Tanaka teaches WSi which has a ratio of a concentration of tungsten is 50 at. % and the concentration of silicon is 50 at.% (paragraph 54).
Hong teaches a voltage to be applied to the first target and a voltage to be applied to the second target are adjusted such (paragraph 38-41)
Claims 6, 7, 9, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2010/0285409) in view of Shimada (US 5229323) in view of Lee (US 6331478).
 Regarding claim 6.
Tanaka teaches a hard mask forming method, comprising: preparing a target object (101) (fig 1b) having a silicon-containing film (paragraph 43); and forming a hard mask (110) containing tungsten and silicon (paragraph 54) (fig 1d), which is an amorphous film, on the silicon-containing film by sputtering (paragraph 54).
 Tanaka does not teach the apparatus used for deposition.
Shimada teaches depositing WSi in a chamber body of a film forming apparatus using the film forming apparatus (fig 1) (column 2 lines 30-55).
 It would have been obvious to one of ordinary skill in the art to deposit WSi using a chamber in order to prevent contamination of the device.
Tanaka in view of Shimida does not teach the concentrations of tungsten and silicon at the surface of the layer differs from the concentrations of tungsten and silicon inside the layer.
Lee teaches that a desired range of a ratio of a concentration of tungsten and a concentration of silicon on a surface of the hard mask is different from a desired range of the ratio of the concentration of tungsten and the concentration of silicon inside the hard mask with respect to the surface of the hard mask (column 4 lines 25-40).
It would have been obvious to one of ordinary skill in the art that the surface of the layer will have a different concentration composition compared to the interior of the layer because annealing causes a change in the concentration of the surface because silicon will preferentially mobilize and the silicide will recrystallize into a different composition. 
 Regarding claim 7.
Shimada teaches the WSi is formed using a target (5) containing tungsten and silicon in the film forming apparatus (fig 1) (column 2 lines 30-55)
 Regarding claim 9.
Shimada teaches the target comprises WSi (column 2 line 45) which has a ratio of a concentration of tungsten and a concentration of silicon in the target is within a range between a ratio specifying that the concentration of tungsten is 50 at.% and the concentration of silicon is 50 at.%.
 Regarding claim 10.
Shimada teaches the WSi is formed using a first target made of tungsten and a second target made of silicon by the film forming apparatus (fig 1) (column 2 lines 30-55)
 Regarding claim 11.
Tanaka teaches WSi which has a ratio of a concentration of tungsten is 50 at. % and the concentration of silicon is 50 at.% (paragraph 54).
Shimada teaches a voltage to be applied to the first target and a voltage to be applied to the second target are adjusted such (fig 1) (column 2 lines 30-55)
  Regarding claim 13.
Tanaka teaches WSi which has a ratio of a concentration of tungsten is 50 at. % and the concentration of silicon is 50 at.% (paragraph 54).
Hong teaches a voltage to be applied to the first target and a voltage to be applied to the second target are adjusted such (fig 1) (column 2 lines 30-55)
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2010/0285409) in view of Shimada (US 5229323) in view of Lee (US 6331478) as applied to claim 8 and further in view of Plumton (US 5013682).
Regarding claim 12.
Tanaka in view of Shimada in view of Lee teaches elements of the claimed invention above.
Tanaka in view of Shimada in view of Lee does not teach a tungsten silicide ratio of 60:40.
Plumton teaches a tungsten silicide mask having a tungsten silicide ratio of 60:40 (column 3 lines 15-35).
It would have been obvious to one of ordinary skill in the art to vary the tungsten silicide composition in order to control crystal structure of subsequently deposited silicon.  Deposition of a 60:40 mask layer requires a 60:40 source target to produce.
 Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2010/0285409) in view of Shimada (US 5229323) in view of Lee (US 6331478) as applied to claim 10 and further in view of Plumton (US 5013682).
Regarding claim 12.
Tanaka in view of Shimada in view of Lee teaches elements of the claimed invention above.
Tanaka in view of Shimada in view of Lee does not teach a tungsten silicide ratio of 60:40.
Plumton teaches a tungsten silicide mask having a tungsten silicide ratio of 60:40 (column 3 lines 15-35).
It would have been obvious to one of ordinary skill in the art to vary the tungsten silicide composition in order to control crystal structure of subsequently deposited silicon.
 Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combinations of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451.  The examiner can normally be reached on Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.J.G/           Examiner, Art Unit 2817

/BRADLEY SMITH/Primary Examiner, Art Unit 2817